DETAILED ACTION
	Claims 1-27 are amended. Claims 1-27 are pending. A complete action regarding the merits of the pending claims appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko (U.S. Patent Application Publication No. 20160346036) in view of Bloom (U.S. Patent Application Publication No. 20130331833) and in further view of West. Jr. (U.S. Patent No. 6610059).
Regarding claim 1, Orczy-Timko teaches A resecting system, comprising: a resecting probe (Abstract; Fig. 1), comprising: a shaft assembly including: (i) an outer sleeve including an axial bore and an outer cutting window in a distal side thereof (Fig. 2), and (ii) an inner sleeve including an axial extraction channel ([0048]; Fig. 2, element 128) configured to connect to a negative pressure source ([0047-0048]), the inner sleeve further including an inner cutting window in a distal side thereof (Fig. 2) 
Orczy-Timko does not teach an electrode carried on the inner sleeve opposite the inner cutting window.
Bloom, in an analogous device, teaches an electrode carried on the inner sleeve opposite the inner cutting window ([0031]; Fig. 9, element 142).
It would have been obvious to modify Orczy-Timko to include an electrode carried on the inner sleeve opposite the inner cutting window as taught by Bloom in order to deliver energy to tissue with no attendant risk that the cutting teeth of the inner shaft would diminish the efforts to achieve hemostasis as mentioned by Bloom ([0031]).
 Orczy-Timko and Bloom do not teach the outer sleeve further including at least one flow aperture in a wall of the outer sleeve and spaced apart from the outer cutting window; wherein, in the first rotational position: (i) the inner cutting window is centered in the outer cutting window to allow fluid outflow to pass through the outer cutting window and through the inner cutting window and into the axial extraction channel in the inner sleeve: and (ii) the at least one flow aperture in the wall of the outer sleeve is blocked by a wall of the inner sleeve to inhibit passage of fluid outflow through the at least one flow aperture, and wherein, in the second rotational position: (i) the electrode is centered in the outer cutting window; and (ii) the at least one flow aperture in the wall of the outer sleeve is no longer blocked by the wall of the inner sleeve so that fluid outflow can pass through the at least one flow aperture and into the axial extraction channel in the inner sleeve.

It would have been obvious to modify Orczy-Timko and Bloom to include at least one flow aperture in a wall of the outer sleeve and spaced apart from the outer cutting window; wherein, in the first rotational position: (i) the inner cutting window is centered in the outer cutting window to allow fluid outflow to pass through the outer cutting window and through the inner cutting window and into the axial extraction channel in the inner sleeve: and (ii) the at least one flow aperture in the wall of the outer sleeve is blocked by a wall of the inner sleeve to inhibit passage of fluid outflow through the at least one flow aperture, and wherein, in the second rotational position: (i) the electrode is centered in the outer cutting window; and (ii) the at least one flow aperture in the wall of the outer sleeve is no longer blocked by the wall of the inner sleeve so that fluid outflow can pass through the at least one 
Regarding claim 2, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko further teaches a handpiece coupled to the resecting probe (Fig. 1, element 108), the handpiece including a motor drive coupled to the rotatable drive coupling ([0047]).
Regarding claim 3, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko further teaches a controller coupled to the handpiece for controlling rotation of the motor drive and thereby controlling rotation of the inner sleeve in the outer sleeve ([0047], [0072]).
Regarding claim 4, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko further teaches wherein the controller is able to stop rotation of the inner sleeve in the outer sleeve at the second rotational position and thereafter deliver energy to the electrode when the electrode is centered in the outer cutting window in the second rotational position ([0072]).
Regarding claim 5, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko further teaches a negative pressure source connected to the axial extraction channel, the negative pressure source controllable by the controller to draw fluid outflow through the at least one flow aperture and into the axial extraction channel in the inner sleeve when the inner sleeve is in the second rotational position ([0047]).
Regarding claim 6, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko further teaches wherein the negative pressure source is further controllable by the controller to draw fluid outflow through the outer cutting window, through the inner cutting window and into the axial extraction channel in the inner sleeve when the inner sleeve is in the first rotational position ([0047]).
Regarding claims 7, 8, and 22, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko and Bloom do not teach wherein the inner sleeve includes an aspiration aperture therein that is adjacent the electrode.
West Jr. further teaches wherein the inner sleeve includes an aspiration aperture therein that is adjacent the electrode (Fig. 11A, element 104).
It would have been obvious to modify Orczy-Timko and Bloom to where the inner sleeve includes an aspiration aperture therein that is adjacent the electrode as taught by West Jr. in order to allow for more aspiration apertures to allow the device to remove any biological debris present as a result of treatment in a more efficient manner.
Regarding claim 9, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko and Bloom do not teach wherein the aspiration aperture is open to the axial extraction channel so that, when the inner sleeve is in the second rotational position, the negative pressure source can simultaneously draw fluid outflow into the axial extraction channel through the aspiration aperture in the inner sleeve and through the at least one flow aperture in the outer sleeve.
West Jr. further teaches wherein the aspiration aperture is open to the axial extraction channel so that, when the inner sleeve is in the second rotational position, the negative pressure source can 
It would have been obvious to modify Orczy-Timko and Bloom to where the aspiration aperture is open to the axial extraction channel so that, when the inner sleeve is in the second rotational position, the negative pressure source can simultaneously draw fluid outflow into the axial extraction channel through the aspiration aperture in the inner sleeve and through the at least one flow aperture in the outer sleeve as taught by West Jr. in order to allow for more efficient aspiration of any biological debris that would result from treatment.
Regarding claim 14, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko further teaches wherein the inner cutting window is within a ceramic portion of the inner sleeve ([0054]).
Regarding claim 15, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko further teaches wherein the electrode is carried by the ceramic portion of the inner sleeve ([0056]; when combined with Bloom as mentioned in the rejection of claim 1, the electrode would have to be carried by the ceramic portion of the inner sleeve of Orczy-Timko).
Regarding claim 16, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko further teaches wherein the ceramic portion of the inner sleeve includes a ceramic cutting edge at a distal end of the inner sleeve ([0054]).
Regarding claim 17, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko further teaches wherein the ceramic cutting edge is spaced apart from the inner cutting window and is positioned between the inner cutting window and the electrode ([0054]).
Regarding claim 19, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko further teaches a method of treating tissue in a working space containing fluid, said method (Abstract; the method is inherent through use of the device) comprising: obtaining the resecting system of claim 4 (see rejections above of claims 1-4).
Orczy-Timko and West Jr. do not teach engaging a distal end of the resecting probe against a target tissue with the inner sleeve stopped in the second rotational position; and delivering energy to the electrode during said engaging.
Bloom further teaches engaging a distal end of the resecting probe against a target tissue with the inner sleeve stopped in the second rotational position; and delivering energy to the electrode during said engaging ([0031]; Fig. 9, element 142).
It would have been obvious to modify Orczy-Timko and West Jr. to engage a distal end of the resecting probe against a target tissue with the inner sleeve stopped in the second rotational position; and deliver energy to the electrode during said engaging as taught by Bloom in order to deliver energy to tissue with no attendant risk that the cutting teeth of the inner shaft would diminish the efforts to achieve hemostasis as mentioned by Bloom ([0031]).
Regarding claim 20, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko further teaches wherein the axial extraction channel is connected to a negative pressure source ([0047-0048]).
Regarding claim 21, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko further teaches operating the controller, during said delivering, to activate the negative pressure source to draw fluid outflow through the at least one flow aperture and into the axial extraction channel in the inner sleeve ([0047]; when combined with the teachings of West Jr. regarding the different rotational positions as disclosed in the rejection of claim 1, the teachings of Orczy-Timko regarding the controller activating the negative pressure source to draw fluid through the device would have to result in the fluid going through the at least one flow aperture and into the axial extraction channel in the inner sleeve).
Regarding claim 23, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko and Bloom do not teach wherein said operating is also effective to draw fluid outflow through the aspiration aperture in the inner sleeve so that fluid outflow can pass simultaneously through the aspiration aperture and through the at least, one flow aperture in the outer sleeve.
West Jr. further teaches wherein said operating is also effective to draw fluid outflow through the aspiration aperture in the inner sleeve so that fluid outflow can pass simultaneously through the aspiration aperture and through the at least, one flow aperture in the outer sleeve (Fig. 11C; observing this configuration would have to result in elements 104 to be exposed to the environment and not blocked. This is shown in Fig. 9 if element 100 was rotated 180° like it is in Fig. 11C).
It would have been obvious to modify Orczy-Timko and Bloom to where said operating is also effective to draw fluid outflow through the aspiration aperture in the inner sleeve so that fluid outflow can pass simultaneously through the aspiration aperture and through the at least, one flow aperture in the outer sleeve as taught by West Jr. in order to allow for more efficient aspiration of any biological debris that would result from treatment.
Claims 1-4, 7-9, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over West Jr. in view of Bloom and in further view of Orczy-Timko.
Regarding claim 1, West Jr. teaches a resecting system, comprising; a resecting probe (Fig. 9), comprising: a shaft assembly including: (i) an outer sleeve including an axial bore and an outer cutting window in a distal side thereof (Fig. 9), the outer sleeve further including at least one flow aperture in a wall of the outer sleeve and spaced apart from the outer cutting window (Fig. 9, 11A-D, element 102); and (ii) an inner sleeve including an axial extraction channel (Fig. 9, element 100); the inner sleeve further including an inner cutting window in a distal side thereof (Fig. 9); said inner sleeve being rotationally disposed in the axial bore of the outer sleeve so that, the inner sleeve can achieve at least a first rotational position and a second rotational position when rotating in the outer sleeve (Fig. 9, 11A-D), wherein, in the first rotational position: (i) the inner cutting window is centered in the outer cutting window to allow fluid outflow to pass through the outer cutting window and through the inner cutting window and into the axial extraction channel in the inner sleeve (Fig. 11A): and (ii) the at least one flow aperture in the wall of the outer sleeve is blocked by a wall of the inner sleeve to inhibit passage of fluid outflow through the at least one flow aperture (Col. 10-11, lines 56-20; Fig. 11A; In Fig. 11A, holes 104 clearly block would inhibit holes 102 to a greater degree than if holes 102 were freely exposed (see Fig. 11C). No language regarding the degree of blocking or degree of flow inhibition is disclosed in the current claim language), and wherein, in the second rotational position: (i) the face opposing the cutting face is centered in the outer cutting window (Fig. 11C); and (ii) the at least one flow aperture in the wall of the outer sleeve is no longer blocked by the wall of the inner sleeve so that fluid outflow can pass through the at least one flow aperture and into the axial extraction channel in the inner sleeve (Fig. 11C).
West Jr. does not teach an electrode carried on the inner sleeve opposite the inner cutting window and the electrode being centered in the outer cutting window while in the second position.

It would have been obvious to modify West Jr. to include an electrode carried on the inner sleeve opposite the inner cutting window and the electrode being centered in the outer cutting window while in the second position as taught by Bloom in order to deliver energy to tissue with no attendant risk that the cutting teeth of the inner shaft would diminish the efforts to achieve hemostasis as mentioned by Bloom ([0031]).
West Jr. and Bloom do not teach the inner sleeve configured to connect to a negative pressure source, and a rotatable drive coupling fixed to the inner sleeve, the rotatable drive coupling couplable to a motor shaft for rotating the inner sleeve relative to the outer sleeve.
Orczy-Timko teaches the inner sleeve configured to connect to a negative pressure source ([0047-0048]), and a rotatable drive coupling fixed to the inner sleeve, the rotatable drive coupling couplable to a motor shaft for rotating the inner sleeve relative to the outer sleeve ([0047]).
It would have been obvious to modify West Jr. and Bloom to include the inner sleeve configured to connect to a negative pressure source, and a rotatable drive coupling fixed to the inner sleeve, the rotatable drive coupling couplable to a motor shaft for rotating the inner sleeve relative to the outer sleeve as taught by Orczy-Timko in order to allow that the device would be able to aspirate any biological debris present at the treatment sight and allow the user to switch between a cutting and non-cutting mode during use.
Regarding claim 2, the combination of West Jr., Bloom, and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. and Bloom do not teach a handpiece coupled to the resecting probe, the handpiece including a motor drive coupled to the rotatable drive coupling.

It would have been obvious to modify West Jr. and Bloom to include a handpiece coupled to the resecting probe, the handpiece including a motor drive coupled to the rotatable drive coupling as taught by Orczy-Timko in order to allow the user to switch between a cutting and non-cutting mode during use.
Regarding claim 3, the combination of West Jr., Bloom, and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. and Bloom do not teach a controller coupled to the handpiece for controlling rotation of the motor drive and thereby controlling rotation of the inner sleeve in the outer sleeve.
Orczy-Timko further teaches a controller coupled to the handpiece for controlling rotation of the motor drive and thereby controlling rotation of the inner sleeve in the outer sleeve ([0047], [0072]).
It would have been obvious to modify West Jr. and Bloom to include a controller coupled to the handpiece for controlling rotation of the motor drive and thereby controlling rotation of the inner sleeve in the outer sleeve as taught by Orczy-Timko in order to allow the user to switch between a cutting and non-cutting mode during use.
Regarding claim 4, the combination of West Jr., Bloom, and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. and Bloom do not teach wherein the controller is able to stop rotation of the inner sleeve in the outer sleeve at the second rotational position and thereafter deliver energy to the electrode when the electrode is centered in the outer cutting window in the second rotational position.
Orczy-Timko further teaches wherein the controller is able to stop rotation of the inner sleeve in the outer sleeve at the second rotational position and thereafter deliver energy to the electrode when the electrode is centered in the outer cutting window in the second rotational position ([0072]).

Regarding claim 7, the combination of West Jr., Bloom, and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. further teaches wherein the inner sleeve includes an aspiration aperture therein that is adjacent the electrode (Fig. 11A, element 104; following the combination with Bloom (see rejection of claim 1 above), the aspiration apertures 104 would have to be adjacent to the electrode).
Regarding claim 8, the combination of West Jr., Bloom, and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. further teaches wherein the inner sleeve includes an aspiration aperture therein that is adjacent the electrode (Fig. 11A, element 104; following the combination with Bloom (see rejection of claim 1 above), the aspiration apertures 104 would have to be adjacent to the electrode).
Regarding claim 9, the combination of West Jr., Bloom, and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. further teaches wherein the aspiration aperture is open to the axial extraction channel so that, when the inner sleeve is in the second rotational position, the negative pressure source can simultaneously draw fluid outflow into the axial extraction channel through the aspiration aperture in the inner sleeve and through the at least one flow aperture in the outer sleeve (Fig. 11C; observing this configuration would have to result in elements 104 to be exposed to the environment and not blocked. This is shown in Fig. 9 if element 100 was rotated 180° like it is in Fig. 11C).
Regarding claim 19, the combination of West Jr., Bloom, and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. further teaches a method of treating tissue in a working space containing fluid, said method (Abstract; the method is inherent through use of the device) comprising: obtaining the resecting system of claim 4 (see rejections of claims 1-4 above).
West Jr. and Orczy-Timko do not teach engaging a distal end of the resecting probe against a target tissue with the inner sleeve stopped in the second rotational position; and delivering energy to the electrode during said engaging.
Bloom further teaches engaging a distal end of the resecting probe against a target tissue with the inner sleeve stopped in the second rotational position; and delivering energy to the electrode during said engaging ([0031]; Fig. 9, element 142).
It would have been obvious to modify West Jr. and Orczy-Timko to engage a distal end of the resecting probe against a target tissue with the inner sleeve stopped in the second rotational position; and deliver energy to the electrode during said engaging as taught by Bloom in order to deliver energy to tissue with no attendant risk that the cutting teeth of the inner shaft would diminish the efforts to achieve hemostasis as mentioned by Bloom ([0031]).
Regarding claim 20, the combination of West Jr., Bloom, and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. and Bloom do not teach wherein the axial extraction channel is connected to a negative pressure source.
Orczy-Timko further teaches wherein the axial extraction channel is connected to a negative pressure source ([0047-0048]).
It would have been obvious to modify West Jr. and Bloom to where the axial extraction channel is connected to a negative pressure source as taught by Orczy-Timko in order to allow the device to 
Regarding claim 21, the combination of West Jr., Bloom, and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. and bloom do not teach operating the controller, during said delivering, to activate the negative pressure source to draw fluid outflow through the at least one flow aperture and into the axial extraction channel in the inner sleeve.
Orczy-Timko further teaches operating the controller, during said delivering, to activate the negative pressure source to draw fluid outflow through the at least one flow aperture and into the axial extraction channel in the inner sleeve ([0047]; when combined with the teachings of West Jr. regarding the different rotational positions as disclosed in the rejection of claim 1, the teachings of Orczy-Timko regarding the controller activating the negative pressure source to draw fluid through the device would have to result in the fluid going through the at least one flow aperture and into the axial extraction channel in the inner sleeve).
It would have been obvious to modify West Jr. and Bloom to operate the controller, during said delivering, to activate the negative pressure source to draw fluid outflow through the at least one flow aperture and into the axial extraction channel in the inner sleeve as taught by Orczy-Timko in order to allow for more efficient aspiration of any biological debris that would result from treatment.
Regarding claim 22, the combination of West Jr., Bloom, and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. further teaches wherein the inner sleeve includes an aspiration aperture therein that is adjacent the electrode (Fig. 11A, element 104; following the combination with Bloom (see rejection of claim 1 above), the aspiration apertures 104 would have to be adjacent to the electrode).
Regarding claim 23, the combination of West Jr., Bloom, and Orczy-Timko teaches all the elements of the claimed invention as stated above.
West Jr. further teaches wherein said operating is also effective to draw fluid outflow through the aspiration aperture in the inner sleeve so that fluid outflow can pass simultaneously through the aspiration aperture and through the at least, one flow aperture in the outer sleeve (Fig. 11C; observing this configuration would have to result in elements 104 to be exposed to the environment and not blocked. This is shown in Fig. 9 if element 100 was rotated 180° like it is in Fig. 11C).
Claims 10 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko in view of Bloom, in view of West. Jr., and in further view of Torrance (U.S. Patent Application Publication No. 20080103439).
Regarding claim 27, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko, Bloom, and West Jr. do not teach wherein the negative pressure source is configured to draw fluid outflow through the at least one flow- aperture at a rate of at least 25 ml/min.
Torrance, in a similar field of endeavor, teaches wherein the negative pressure source is configured to draw fluid outflow through the at least one flow- aperture at a rate of at least 25 ml/min ([0039])
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the negative pressure source is configured to draw fluid outflow through the at least one flow- aperture at a rate of at least 25 ml/min as taught by Torrance in the system of modified Orczy-Timko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko in view of Bloom, in view of West. Jr., and in further view of Flom (U.S. Patent No. 5830214).
Regarding claim 24, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko, Bloom, and West Jr. do not teach wherein the at least one flow aperture includes an elongated slot.
Flom, in a similar field of endeavor, teaches wherein the at least one flow aperture includes an elongated slot (Col. 5, lines 46-51, Col. 5-6, lines 64-8).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the elongated slot of Flom for the aperture(s) of modified Orczy-Timko. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 25, the combination of Orczy-Timko, Bloom, West Jr., and Flom teaches all the elements of the claimed invention as stated above.
Orczy-Timko, Bloom, and West Jr. do not teach wherein the elongated slot has a width ranging from 0.005" to 0.10".
Flom further teaches wherein the elongated slot has a width ranging from 0.005" to 0.10" (Col. 5, lines 46-51, Col. 5-6, lines 64-8; 0.5-2 mm falls within the range of 0.005-0.10").
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the elongated slot of Flom for the aperture(s) of modified Orczy-Timko. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 26, the combination of Orczy-Timko, Bloom, and West Jr. teaches all the elements of the claimed invention as stated above.
Orczy-Timko, Bloom, and West Jr. do not teach wherein the at least one flow aperture includes a plurality of slots.
Flom teaches wherein the at least one flow aperture includes a plurality of slots (Col. 5, lines 46-51, Col. 5-6, lines 64-8).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the plurality of slots of Flom for the aperture(s) of modified Orczy-Timko. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko in view of Bloom, in view of West. Jr., in view of Torrance, and in further view of Flom.
Regarding claim 11, the combination of Orczy-Timko, Bloom, West Jr., and Torrance teaches all the elements of the claimed invention as stated above.
Orczy-Timko, Bloom, West Jr., and Torrance do not teach wherein the at least one flow aperture comprises an elongated slot.
Flom teaches wherein the at least one flow aperture comprises an elongated slot (Col. 5, lines 46-51, Col. 5-6, lines 64-8).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the elongated slot of Flom for the aperture(s) of modified Orczy-Timko. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 12, the combination of Orczy-Timko, Bloom, West Jr., Torrance, and Flom teaches all the elements of the claimed invention as stated above.
Orczy-Timko, Bloom, West Jr., and Torrance do not teach wherein the elongated slot has a width ranging from 0.005" to 0.10".
Flom further teaches wherein the elongated slot has a width ranging from 0.005" to 0.10" (Col. 5, lines 46-51, Col. 5-6, lines 64-8; 0.5-2 mm falls within the range of 0.005-0.10").
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the elongated slot of Flom for the aperture(s) of modified Orczy-Timko. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 18, the combination of Orczy-Timko, Bloom, West Jr., and Torrance teaches all the elements of the claimed invention as stated above.
Orczy-Timko, Bloom, West Jr., and Torrance do not teach wherein the at least one flow aperture comprises a plurality of slots.
Flom teaches wherein the at least one flow aperture includes a plurality of slots (Col. 5, lines 46-51, Col. 5-6, lines 64-8).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the plurality of slots of Flom for the aperture(s) of modified Orczy-Timko. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Orczy-Timko in view of Bloom, in view of West. Jr., in view of Torrance, in view of Flom, and in further view of Fisher (U.S. Patent Application Publication No. 20030125639).
Regarding claim 13, the combination of Orczy-Timko, Bloom, West Jr., Torrance, and Flom teaches all the elements of the claimed invention as stated above.
Orczy-Timko, Bloom, West Jr., Torrance, and Flom do not teach wherein the elongated slot has sharp interior edges.
Fisher, in a similar field of endeavor, teaches wherein the elongated slot has sharp interior edges.
It would have been obvious to modify Orczy-Timko, Bloom, West Jr., Torrance, and Flom to where the elongated slot has sharp interior edges as taught by Fisher in order to ensure that any small tissue particles that were aspirated through the flow apertures would be further sliced and not clog the instrument during use.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794